Citation Nr: 1526089	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for coronary artery disease, status post bypass surgery, prior to March 22, 2012.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to July 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, granted connection for coronary artery disease, status post bypass surgery, and assigned a 30 percent rating, effective from March 3, 2010.  The Veteran appealed for a higher initial rating.

In an August 2012 Decision Review Officer Decision, a 60 percent rating was assigned for the Veteran's coronary artery disease, effective from March 22, 2012.  In November 2012 correspondence, the Veteran stated that he was satisfied with the 60 percent rating assigned for his coronary artery disease, however, he did not agree with the date of the increase which he felt should have been earlier than March 22, 2012.  In light of the Veteran's contentions and procedural history of this case, the Board has characterized the issue on appeal as a claim for an increased rating prior to March 22, 2012.  
	
In October 2013, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record. 


FINDING OF FACT

Prior to March 22, 2012, the Veteran's coronary artery disease, status post bypass surgery, was exhibited by a workload of greater than 3 METs but not greater than 5 METs, which results in dyspnea and fatigue.   





CONCLUSION OF LAW

Prior to March 22, 2012, the criteria for an initial 60 percent rating for coronary artery disease, status post bypass surgery, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection for coronary artery disease has been granted, and an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

 Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2011 rating decision, the RO granted service connection for coronary artery disease, status post bypass surgery.  The Veteran's coronary artery disease, status post bypass surgery, is assigned an initial rating under 38 C.F.R. § 4.104, Diagnostic Code 7017 of 30 percent disabling effective March 3, 2010.  A higher evaluation of 60 percent disabling was assigned from March 22, 1012.  

Coronary artery disease, status post bypass surgery, is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  This diagnostic code evaluates coronary artery bypass surgery, and provides that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Thereafter, a 10 percent rating is assigned when workload greater than 7 metabolic equivalents of task (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, or syncope, or; continuous medication is required.  A 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2014).

As noted above, the Veteran is only appealing the assignment of the initial 30 percent evaluation for his service-connected coronary artery disease, prior to March 22, 2012.   

Results from a private myocardial perfusion imaging report dated in December 2009 revealed an ejection fraction of 71 percent.  The report also noted that following an exercise treadmill test, the Veteran achieved an estimated workload of 7 METS.  

A private heart catheterization dated in December 2009 revealed an ejection fraction of 60 percent. 

On VA (QTC) examination in November 2010, the Veteran reported that he experienced angina, shortness of breath, syncope attacks and fatigue due to his heart condition.  He denied experiencing any dizziness.   Heart examination revealed no evidence of any congestive heart failure, cardiomegaly or cor pulmonae.  Stress test was not conducted due to angina episodes.  Echocardiogram revealed left atrial enlargement, normal left ventricle size ejection fraction of 54 percent.  Chest x-ray revealed normal heart size with no evidence of acute infiltrate and parenchymal scar on the left base along with left para mediastinal parenchymal fibrosis.    The examiner once again noted that the Veteran was unable to do the exercise tolerance test due to angina episodes.  

A September 2011 VA treatment record shows an ejection fraction between 65 to 70 percent.  There was left and right atrium enlargement.  The diagnosis was coronary artery disease, status post coronary artery bypass grafting.  


In a December 2011 statement, the Veteran noted that because a stress test could not be performed at the November 2001 VA examination, accurate information was not of record.  The Veteran reported in detail that during the last few years, his health has hindered him from performing most of his duties at a warehouse.  He stated that he cannot pull wrenches, lift heavy items, bend or stoop without angina and that he runs out of breath.  With respect to activities of daily living, he reported being out of breath and having pain in his shoulder and arm when getting dressed.  He stated that he has bought slip on shoes to help lessen the effects of putting on his shoes.  He is unable to move the trash dumpster from his house to the street without taking a break. 

On VA examination dated March 22, 2012, the Veteran's METs level was estimated at greater than 3 but not greater than 5.  It was noted in the examination report that the Veteran still worked in a warehouse but that he was issued a golf cart for getting around and that he has co-workers who climbed ladders for him.  He was limited in prolonged walking, climbing ladders, and was unable to do moderate lifting or carrying.  The examiner noted that the Veteran had chest pain and shortness of breath with walking 40-60 yards.  The Veteran's cardiac symptoms were more consistent with his catheterization findings which showed severe 3 vessel coronary artery disease.  

Prior to March 22, 2012, the evidence is not absolutely unequivocal that the Veteran has a METs level greater than 3 but not greater than 5, which would warrant a 60 percent rating;  however, the evidence only needs to be in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Given that the November 2010 VA examiner did not provide an estimate of the Veteran' s METs level and the Veteran's competent statements of his inability to perform many activities without pain and fatigue, the Board finds that affording the Veteran the benefit of the doubt, a 60 percent rating has been met prior to March 22, 2012.  For comparison sake, the March 2012 VA examiner's estimated workload of 3 to 5 METs provides a more precise estimation of the service-connected disability picture in light of the Veteran's statements.  In comparing the results of both examinations, the Board can conclude that the best approximation of the METs workload is 3 to 5.  This was an estimated workload, as the Veteran's physical condition was too impaired to engage in actual cardiac testing.   The Board notes that the Veteran has continued to have the same symptomatology over the appeal period and that the 60 percent rating for the entire appeal period reflects the level of impairment warranted in this case.  

Regarding an entitlement to a rating in excess of 60 percent, the Veteran has not demonstrated a workload of 3 METs or less.  Additionally, nowhere in the record is it demonstrated that chronic congestive heart failure is present, and the left ventricular dysfunction does not have an ejection fraction of less than 30 percent.   Accordingly, prior to March 22, 2012, the 60 percent rating most accurately represents the service-connected cardiac disability picture.

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 60 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 


ORDER

An initial 60 percent evaluation for coronary artery disease, status post bypass surgery, prior to March 22, 2012, is granted. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


